DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. pat. No. 8,925,517).
Regarding claim 1, Adams discloses An apparatus, comprising: 
a combustion chamber (20); 
a central shaft (25) having 
an inlet valve (22) for an inlet from a fuel pump (discloses a pump 18 which pushes fuel through the inlet valve into the combustion chamber disclosed in col. 6, lines 22-25), 
a control valve (24) for a separating two portions of the combustion chamber, and 
a charging exhaust valve (26) for allowing excess fuel and air to exhaust during charging disposed within the combustion chamber (shown in fig. 8), 
the inlet valve, the control valve, and the charging exhaust valve are disposed in a closed position together by movement of the central shaft substantially away from a delivery point (opposite 132) of the tool (figs. 2 and 10 show the valves of the combustion chamber being able to close in either direction depending on how the valve seats are oriented); and 
a trigger (66) activated by motion away from the delivery point of the tool and thereby causing the movement of the central shaft and subsequent firing the combustion chamber.
Where it can be argued that the disclosure does not fully allow/disclose for the valve closing direction of fig. 2 to be applied to the structure of fig. 8 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Adams because it is a matter of design choice this being a modification “within the overall teaching provided” within the citation (col.13, lines 23-27).
Claims 2-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. pat. No. 8,925,517) as applied to claim 1 above, and in view of Wong (U.S. Pub. No. 2016/0354908).
Regarding claim 2 which depends from claim 1, Adams discloses forming a seal with the valves but does not detail its parts.
Wong, which deals in similar tools, teaches wherein the control valve comprises an edge circumferential seal (paragraph 45 discloses that the control valve has a flexible disc 206 to make a seal) with a ventilated support (300 has holes for ventilation) in the closed position.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Adams with the seal of Wong because 
Regarding claim 3 which depends from claim 1, Wong discloses wherein the inlet valve comprises a wedged circumferential edge seal in the closed position (fig. 3 shows that 102 has a contour that would engage its valve seat for sealing).
Regarding claim 4 which depends from claim 1, Wong discloses wherein the charging exhaust valve comprises a face seal in the closed position (fig. 3 shows that 116 has a contour that would engage its valve seat for sealing).
Regarding claim 5 which depends from claim 1, Wong discloses wherein at least one of the inlet valve (control valve option addressed), the control valve, and the charging exhaust valve (control valve option addressed), comprises an elastomeric material (paragraph 51 discloses elastomeric material).
Regarding claim 6 which depends from claim 1, Wong discloses wherein the charging of the combustion chamber is 
activated by a safety (112) proximate the delivery point pressed against a workpiece surface 
such that movement of the safety away from the delivery point activates a fuel pump by movement substantially away from the delivery point to cause fuel and air to be delivered through the inlet valve (paragraph 39 discloses that the engagement of the safety causes the charging of the combustion chamber).
Regarding claim 7 which depends from claim 6, Wong discloses wherein the fuel pump is disposed parallel to the combustion chamber (Wong which incorporates by reference the Adams reference and so used the Adams fuel pump, 18, shows that the pump is parallel).
Note: the idea of parallel lines applies to lines that go on forever or vectors.  A combustion chamber and a pump is not a vector or a line.  This is understood as not sharing space which would cause an intersection.  Shown in the drawings is the pump not located in the combustion space.
Regarding claim 8 which depends from claim 1, Wong discloses wherein the combustion chamber comprises 
a pair of parallel cylindrical sections with one of the pair of cylindrical sections (shown in fig. 1A 108 and 110) having 
a piston and driver (122 is a piston driver in 110) disposed therein for driving a fastener (paragraph 11) at the delivery point proximate a first end of the cylindrical section, 
another of the pair of parallel cylindrical sections having the central shaft (shown in fig. 1A located in 108), inlet valve, control valve and charging exhaust valve disposed therein, and 
the pair of parallel cylindrical sections are coupled proximate a second end distal the delivery point (shown in fig. 1a).
Regarding claim 9 which depends from claim 8, Wong discloses wherein the charging of the combustion chamber is
 activated by a safety (112) proximate the delivery point pressed against a workpiece surface such that movement of the safety away from the delivery point activates a fuel pump by movement substantially away from the delivery point to cause fuel and air to be delivered through the inlet valve (shown in fig. 1a and 1b).
Regarding claim 10 which depends from claim 9, Wong discloses wherein the fuel pump is disposed parallel to the pair of parallel cylindrical sections of the combustion chamber (addressed in claim 7 above).
Regarding claim 11, Wong discloses an apparatus, comprising: a combustion chamber comprising 
a pair of parallel cylindrical sections with one of the pair of cylindrical sections having a piston and driver disposed therein for driving a fastener at the delivery point proximate a first end of the cylindrical section and the pair of parallel cylindrical sections are coupled proximate a second end distal the delivery point; and a fuel pump disposed parallel to the parallel cylindrical sections of the combustion chamber; wherein charging of the combustion chamber is activated by a safety proximate the delivery point pressed against a workpiece surface such that movement of the safety away from the delivery point activates a fuel pump by movement substantially away from the delivery point to cause fuel and air to be delivered through the inlet valve (The limitations of this claim have been addressed in claims 1, 8 and 9 above).
Regarding claim 12 which depends from claim 11, Wong discloses further comprising 
a central shaft having an inlet valve for an inlet from a fuel pump, a control valve for a separating two portions of the combustion chamber, and a charging exaust valve for allowing excess fuel and air to exhaust during charging disposed within the combustion chamber, the inlet valve, the control valve, and the charging exhaust valve are disposed in a closed position and an open position together by movement of the central shaft substantially away from a delivery point of the tool; wherein the central shaft, inlet valve, control valve and charging exhaust valve are all disposed within an other of the pair of cylindrical sections of the combustion chamber (The limitations of this claim have been addressed above in claims 1, 8 above).
Regarding claim 12 which depends from claim 12, Wong discloses further comprising a trigger activated by motion away from the delivery point of the tool and thereby causing the movement of the central shaft and subsequent firing the combustion chamber (The limitations of this claim have been addressed above in claim 1).
Regarding claim 14 which depends from claim 12, Wong discloses wherein the control valve comprises an edge circumferential seal with a ventilated support in the closed position (The limitations of this claim have been addressed above in claim 2 above).
Regarding claim 15 which depends from claim 12, Wong discloses wherein the inlet valve comprises a wedged circumferential edge seal in the closed position (The limitations of this claim have been addressed above in claim 3 above).
Regarding claim 16 which depends from claim 12, Wong discloses wherein the charging exhaust valve comprises a face seal in the closed position (The limitations of this claim have been addressed above in claim 4 above).
Regarding claim 17 which depends from claim 12, Wong discloses wherein at least one of the inlet valve, the control valve, and the charging exhaust valve, comprises an elastomeric material (The limitations of this claim have been addressed above in claim 5 above).

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. The applicant argues for the amendments made to the claims which have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747